                                                                        fr
                                                                        ,tUSDCSDNY
                                                                        I
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED


UNITED STATES DISTRICT COURT
                                                                            DOC#:       ti
                                                                            DA'l'E·F1LED:   -   r ~ _, 9 =
                                                                                                1



SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                       Order of Restitution

                 V.                                                             Sl 17 Cr. 738 (LAK)

 Luis Mercado,

                            Defendant.


       Upon the application of the United States of America, by its attorney, Geoffrey S. Berman,

United States Attorney for the Southern District of New York, Cecilia Vogel, Sarah Mortazavi,

and Alexandra Rothman, Assistant United States Attorneys, of counsel; the presentence report; the

Defendant's conviction on Counts One and Two of the above Indictment; and all other proceedings

in this case, it is hereby ORDERED that:

       1. Amount of Restitution. Luis Mercado, the Defendant, shall pay restitution in the total

amount of $75,000 to Allstate Financial Services, LLC, which reimbursed the victim of the

offenses charged in Counts One and Two for the loss arising from those offenses. The name,

address, and specific amount owed to Allstate Financial Services, LLC is set forth in the Schedule

attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized to send

payments to the new address without further order of this Court.

       2. Joint and Several Liability. Defendant's liability for restitution shall be joint and

several with that of any other defendant ordered to make restitution for the offenses in this matter,

specifically Stephen Decker, Gregory Adamo, and Robert Merlo, under No. S 1 17 Cr. 73 8 (LAK),

as well as Arquilio Ortiz, under No. 17 Cr. 700 (LAK). Defendant's liability for restitution shall

continue unabated until either the Defendant has paid the full amount of restitution ordered herein,
or Allstate Financial Services, LLC has been paid the total amount of the loss from all the

restitution paid by the Defendant and co-defendants in this matter.

Dated: New York, New York




                                             HON. LEWIS A.    AN
                                             UNITED STATES DISTRICT JUDGE




                                                 2
•' '




       UNITED STATES DISTRICT COURT
       SOUTHERN DISTRICT OF NEW YORK

       United States of America                                                Schedule

                       v.                                                      S117 Cr. 738 (LAK)

       Luis Mercado,

                                  Defendant.



       Name                                    Address                          Amount of Restitution
       Allstate Financial Services, LLC        Attn: John Boudreau              $75,000
                                               2940 s. 84th St.
                                               Lincoln, NE 68506

       ,Total                      ,,,.        ,/ ''                  ,,   '
                                                                               · '$75,000   i,   ,,   '•
                                          '.               ',,,   l




                                                       3
